DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021.The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claims 1 and 11 recite the limitations “trajectory planner module” and “trajectory control module” with the structure in specifications in paragraph [0062] “controller 34”. It is being interpreted as means plus function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar" in claims 3 and 13 is a relative term which renders the claim indefinite.  The term "greater" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8-10, 11, 14-16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tafti (US20180348767).
Regarding claim 1, Tafti teaches a method for controlling an autonomous vehicle, the method comprising the following steps:
providing, by a trajectory planner module, a first trajectory to a trajectory control module of the autonomous vehicle ([0080] disclosing an updated trajectory “first trajectory” received by the controller of the autonomous vehicle, see [0063] and [0066] disclosing the trajectory planning system and the trajectory refining system are included in the controller and they generate the trajectories);
determining, by the trajectory control module, parameters of the first trajectory, wherein the parameters include at least one of a curvature of the first trajectory, a lateral jerk of the first trajectory, and a longitudinal jerk of the first trajectory ([0080] disclosing determining whether the updated trajectory “first trajectory” satisfies dynamic constraints such as maximum jerk, i.e., determining parameters of the first trajectory such as longitudinal jerk in order to determine that they don’t exceed constraint);
comparing, by the trajectory control module, at least one parameter of the first trajectory to a respective threshold value ([0080] disclosing determining whether the updated trajectory “first trajectory” satisfies dynamic constraints such as maximum jerk constraint, i.e., comparing the at least one parameter to a threshold);
obtaining, by the trajectory control module, at least one alternative trajectory ([0080]-[0081] disclosing if the updated trajectory “first trajectory” does not satisfy the constraints, an updated trajectory with an updated speed profile is generated “alternative trajectory”);
determining, by the trajectory control module, parameters of each of the at least one alternative trajectory ([0081] disclosing determining if the updated profile with the updated speed profile “alternative trajectory” satisfied the constraints such as jerk constraint “threshold”, i.e., determining parameters of the alternative trajectories);
comparing, by the trajectory control module, at least one parameter of the alternative trajectory to a respective threshold value ([0081] disclosing determining if the updated profile with the updated speed profile “alternative trajectory” satisfied the constraints such as jerk constraint “threshold”);
in response to at least one parameter of the first trajectory exceeding the respective threshold value, indicating, by the trajectory control module, the first trajectory as invalid, otherwise selecting, by the trajectory control module, the first trajectory for controlling the autonomous vehicle ([0080]-[0080] disclosing determining whether the updated trajectory “first trajectory” satisfies the dynamic constraints such as jerk to send the trajectory to the controller of the vehicle, i.e., controlling the  vehicle via the first trajectory. [0081] disclosing determining when the updated trajectory does not satisfy the constraints “invalid”);
in response to the first trajectory being invalid, selecting, by the trajectory control module, one of the alternative trajectories that meets all threshold values for controlling the autonomous vehicle ([0081] disclosing when the updated trajectory does not satisfy dynamic constraints such as jerk constraint “threshold, an updated trajectory with an updated speed profile “alternative trajectory” that satisfies dynamic constraints such as jerk constraint “threshold” is selected to control the autonomous vehicle);
controlling, by the trajectory control module, the autonomous vehicle to follow the selected trajectory ([0080]-[0081] disclosing controlling the vehicle via the selected trajectory).

Regarding claim 4, Tafti teaches the method of claim 1,
wherein the step of obtaining, by the trajectory control module, at least one alternative trajectory, comprises:
obtaining, by the trajectory control module, a first alternative trajectory from a sensor of the autonomous vehicle ([0081] disclosing the updated trajectory with the updated speed profile “alternative trajectory” is updated to match the current vehicle state. It is interpreted that the vehicle state such as speed and location are obtained from vehicle sensors, i.e., the alternative trajectory is obtained from a sensor of the autonomous vehicle).

Regarding claim 5, Tafti teaches the method of claim 4,
wherein the step of obtaining, by the trajectory control module, at least one alternative trajectory, comprises:
obtaining, by the trajectory control module, boundary information of a drivable area from a sensor of the autonomous vehicle ([0052] disclosing receiving sensor information containing dynamic constraints of the environment. [0063] disclosing the sensor data include lane data, i.e., boundary information of a drivable area); and
determining, by the trajectory control module, a second trajectory based on the boundary information of the drivable area ([0065] disclosing an updated path of the vehicle should satisfy road boundary constraints. [0069] disclosing the updated trajectory that matches the current state of the vehicle “alternative trajectory” satisfies the road boundary constraints. This is interpreted as a second trajectory is based on boundary information of the drivable area).

Regarding claim 6, Tafti teaches the method of claim 1, further comprising:
transforming, by the trajectory control module, each trajectory to contain waypoints with coordinates ([0067] disclosing the trajectory includes a list of waypoints with coordinates along with a velocity profile); and
using the coordinates to determine the parameters of the trajectory ([0067] disclosing the trajectory includes a list of waypoints along with a velocity profile. It is interpreted that the parameters such as velocity, acceleration, jerk are determined using the waypoints of the trajectory. See also [0071] disclosing waypoints along a trajectory with different speeds for each waypoint, i.e., using coordinates to determine speed “parameter” of the trajectory).

Regarding claim 8, Tafti teaches the method of claim 1, further comprising:
in response to at least one parameter of the first trajectory exceeding the respective threshold value, sending, by the trajectory control module, a feedback to the trajectory planner module ([0081] disclosing when the updated trajectory “first trajectory” does not satisfy constraints “thresholds”, the trajectory refining system “trajectory planner module” updates the trajectory. It is interpreted that a feedback was provided to the trajectory refining system in response to the first trajectory not satisfying the constraints).

Regarding claim 9, Tafti teaches the method of claim 8, further comprising:
updating, by the trajectory planner module, the first trajectory and providing the updated first trajectory to the trajectory control module ([0081] disclosing the trajectory refining system “trajectory planner module” updates the updated profile with updated speed profile “updated first trajectory” and providing the updated first trajectory to the longitudinal and lateral controller).

Regarding claim 10, Tafti teaches the method of claim 9, further comprising:
comparing, by the trajectory control module, at least one parameter of the updated first trajectory to a respective threshold value ([0082] disclosing determining if the updated trajectory with an updated speed profile satisfies dynamic constraints, i.e., comparing the parameters such as jerk to a constraint “threshold”);
in response to at least one parameter of the updated first trajectory exceeding the respective threshold value, indicating, by the trajectory control module, the first trajectory as invalid, otherwise selecting, by the trajectory control module, the updated first trajectory for controlling the autonomous vehicle ([0082] disclosing determining whether the updated trajectory with the updated speed profile “updated first trajectory” satisfies the dynamic constraints such as jerk to send the trajectory to the controller of the vehicle, i.e., controlling the vehicle via the updated first trajectory. [0081] disclosing determining when the updated first trajectory does not satisfy the constraints “invalid”);
in response to the updated first trajectory being invalid, obtaining, by the trajectory control module, at least one alternative trajectory ([0082] disclosing when the updated trajectory with updated speed profile “updated first trajectory” does not satisfy dynamic constraints such as jerk constraint “threshold, an updated trajectory with an updated speed profile and spatial profile “alternative trajectory” that satisfies dynamic constraints such as jerk constraint “threshold” is selected to control the autonomous vehicle);
 determining, by the trajectory control module, parameters of each of the at least one alternative trajectory ([0082] disclosing determining whether the updated trajectory with updated speed profile and spatial profile “alternative trajectory” satisfies dynamic constraints such as jerk, which is interpreted as comparing the parameters to a threshold and thus determining the parameters of the alternative trajectory); 
comparing, by the trajectory control module, at least one parameter of the alternative trajectory to a respective threshold value ([0082] disclosing determining whether the updated trajectory with updated speed profile and spatial profile satisfies dynamic constraints “threshold” such as jerk);
 selecting, by the trajectory control module, one of the alternative trajectories that meets all threshold values for controlling the autonomous vehicle ([0082] disclosing selecting the updated trajectory with the updated speed and spatial profiles when it meets the constraints “thresholds”).

Regarding claim 14, Tafti teaches he autonomous vehicle of claim 11, comprising a sensor that is configured to detect an environment of the autonomous vehicle and to provide a first alternative trajectory to the trajectory control module based on the detected environment ([0080]-[0082] disclosing determining if the trajectory satisfies environment constraints such as objects in the environment and road boundaries and to refine the trajectory based on the determination. See [0063] disclosing the sensors to detect objects and the lane boundaries. This is interpreted as the alternative trajectory is provided based on the detected environment).

Claims 11, 15-16, 18-20 are rejected for similar reasons as claims 1, 5-6, 8-10, see above rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable by Tafti (US20180348767) in view of Gross (US20180150081).
Regarding claim 2, Tafti teaches the method of claim 1 Tafti does not teach further comprising: determining, by the trajectory control module, for each valid trajectory, a convenience value, wherein the convenience value is a sum of a difference between a value of each parameter and the respective threshold value; selecting, by the trajectory control module, that trajectory for controlling the autonomous vehicle with the highest convenience value.
Gross teaches determining, by the trajectory control module, for each valid trajectory, a convenience value, wherein the convenience value is a sum of a difference between a value of each parameter and the respective threshold value ([0125] disclosing selecting a best total lowest score case while minimizing the sum of costs of a selected path. [0126] disclosing the lowest cost path is chosen in consideration of avoiding close contact with other objects. [0134] disclosing selecting a path with the greatest spatial comfort level, wherein the comfort level “convenience value” is expressed as a minimum distance “threshold” to other vehicles. It is interpreted from these citations that the convenience value is the sum of a difference between the distances “parameter” from other vehicles and the minimum distance from other vehicles “threshold”);
selecting, by the trajectory control module, that trajectory for controlling the autonomous vehicle with the highest convenience value ([0134] disclosing selecting a path with the greatest spatial comfort level, i.e., highest convenience value).
Tafti and Gross are analogous art because they are in the same field of endeavor, trajectory planning of autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tafti to incorporate the teaching of Gross of determining, by the trajectory control module, for each valid trajectory, a convenience value, wherein the convenience value is a sum of a difference between a value of each parameter and the respective threshold value; selecting, by the trajectory control module, that trajectory for controlling the autonomous vehicle with the highest convenience value in order to select a path that is far away from objects in the surrounding of the autonomous vehicle (Gross [0134]).
Claim 12 is rejected for similar reasons as claim 2, see above rejection. 
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable by Tafti (US20180348767) in view of Gross (US20180150081) and Weibwange (US20190377352).
Regarding claim 3, Tafti as modified by Gross teaches the method of claim 2. Tafti as modified by Gross does not teach further comprising: in response to two or more trajectories having a similar or equal convenience value, selecting, by the trajectory control module, one of the trajectories with the similar or equal convenience value in accordance with a preferential order.
Weibwange teaches in response to two or more trajectories having a similar or equal convenience value, selecting, by the trajectory control module, one of the trajectories with the similar or equal convenience value in accordance with a preferential order ([0078] among behaviors with similar trajectory-associated quality “convenience values”, select according to predefined order “preferential order”).
Tafti as modified by Gross and Weibwange are analogous art because they are in the same field of endeavor, trajectory planning of autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tafti as modified by Gross to incorporate the teaching of Weibwange of in response to two or more trajectories having a similar or equal convenience value, selecting, by the trajectory control module, one of the trajectories with the similar or equal convenience value in accordance with a preferential order in order to select a trajectory is superior with respect to certain sub-parameters of the quality/cost function (Weibwange [0078]).
Claim 13 is rejected for similar reasons as claim 3, see above rejection.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Tafti (US20180348767) in view of Tanzmeister (US20150266475).
Regarding claim 7, Tafti teaches the method of claim 1. Tafti does not teach further comprising: in response to none of the trajectories meeting the respective threshold values, escalating, by the trajectory control module, control of the autonomous vehicle to a driver of the autonomous vehicle.
Tanzmeister teaches in response to none of the trajectories meeting the respective threshold values, escalating, by the trajectory control module, control of the autonomous vehicle to a driver of the autonomous vehicle ([0065] disclosing if no collision free trajectory is present, transferring the control to the driver. This is interpreted as when none of the trajectory meets the threshold of “no collision”, the control is transferred to the driver).
Tafti and Tanzmeister are analogous art because they are in the same field of endeavor, trajectory planning of autonomous vehicles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Tafti to incorporate the teaching of Tanzmeister of in response to none of the trajectories meeting the respective threshold values, escalating, by the trajectory control module, control of the autonomous vehicle to a driver of the autonomous vehicle in order avoid collision and transfer responsibility to a driver when it is unsafe to drive autonomously as taught by Tanzmeister [0065].
Claim 17 is rejected for similar reasons as claim 7, see above rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20190113920 disclosing determining a cost of a trajectory based on sum of deviations from multiple target locations.
US20200139959 disclosing optimizing trajectories based on cost.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 4692959067.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664